Per Curiam.
Whitney Renee Travis was admitted to practice by this Court in 2009 and lists a business address in Centennial, Colorado with the Office of Court Administration. Travis now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department advises that it does not oppose Travis’s application.
Upon reading the affidavit of Travis sworn to August 25, 2016, and upon reading the correspondence in response by the Chief Attorney for the Attorney Grievance Committee for the Third Judicial Department, and having determined that Travis is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Garry, J.P., Lynch, Clark, Mulvey and Aarons, JJ., concur.
Ordered that Whitney Renee Travis’s application to resign is granted and her nondisciplinary resignation is accepted; and it is further ordered that Whitney Renee Travis’s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further ordered that Whitney Renee Travis shall, within 30 days of the date of entry of this order, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.